Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 17, 2014

                                       No. 04-14-00273-CV

                           IN THE INTEREST OF M.G.C., a Child,

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-00323
                         Honorable Janet P. Littlejohn, Judge Presiding


                                          ORDER
        Appellant’s brief was due to be filed no later than July 31, 2014. On August 11, 2014,
the clerk of this court issued a notice to appellant that the brief was late and instructed appellant
to either file the brief or a motion for extension of time within ten days. Neither the brief nor a
motion for extension of time has been filed. It is therefore ORDERED that appellant show cause
in writing within ten (10) days from the date of this order stating why this appeal should not be
dismissed for want of prosecution. TEX. R. APP. P. 38.8(a), 42.3(b).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court